MODIFY and AFFIRM; and Opinion Filed November 24, 2014.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01757-CR

                                   JOE SANCHEZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F13-56498-Y

                             MEMORANDUM OPINION
                         Before Justices O’Neill, Fillmore, and Brown
                                 Opinion by Justice Fillmore

       Joe Sanchez waived a jury and pleaded guilty to aggravated assault with a deadly weapon

involving family violence. See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011); TEX. FAM.

CODE ANN. §§ 71.0021, 71.005 (West 2008 & Supp. 2014). The trial court assessed punishment

at fifteen years’ imprisonment. In a single issue, Sanchez contends the trial court’s judgment

should be modified to show he entered an open plea of guilty. We modify the trial court’s

judgment and affirm as modified.

       The record shows Sanchez entered an open guilty plea to the charges in the indictment.

The judgment, however, incorrectly recites plea bargain terms as “15 years penitentiary.” We
sustain Sanchez’s sole issue. We modify the judgment to delete “15 years Penitentiary” from the

“terms of plea bargain” section. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–

28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991,

pet. ref’d).

        As modified, we affirm the trial court’s judgment.




                                                     /Robert M. Fillmore/_________________
                                                     ROBERT M. FILLMORE
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

131757F.U05




                                               -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


JOE SANCHEZ, Appellant                              Appeal from the Criminal District Court
                                                    No. 7 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01757-CR        V.                        F13-56498-Y).
                                                    Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                        Justices O’Neill and Brown participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       Delete “15 Years Penitentiary” from section entitled “Terms of Plea Bargain.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered November 24, 2014.




                                              -3-